Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 24, 2017

                            No. 04-17-00529-CR & 04-17-00530-CR

                                      Zachary SCHULTZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                       Trial Court No. 16-1592-CR-C & 16-1593-CR-C
                           Honorable William Old, Judge Presiding


                                         ORDER
       These appeals were consolidated by order. Pursuant to that order, all documents filed in
this court – except for the clerk’s records and reporter’s records – are to be filed in a single
document that reference both appellate numbers. On October 23, 2017, the court reporter filed
separate notifications of late record – one in each appellate cause number. This does not
comport with this court’s prior consolidation order. Accordingly, we ORDER the court reporter,
with regard to any future documents filed in this court, to file such documents in accordance with
the court’s prior order of consolidation. In her notifications, she asks for an additional thirty
days in which to file the reporter’s records. After review we GRANT the reporter’s requested
extension and ORDER her to file the reporter’s records in this court on or before November 20,
2017. The reporter is reminded that with regard to the reporter’s record, a separate
record must be filed in each appellate cause number.

          We order the clerk of this court to serve a copy of this order on all counsel and the
court reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court